Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 26, 2020

                           No. 04-18-00802-CR & 04-18-00803-CR

                                    Kenton Lance LIGHT,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                Trial Court No. 6330 & 6328
                       Honorable N. Keith Williams, Judge Presiding

                                        ORDER
       Appellant’s motion to relax word count limit is DENIED. Appellant’s motion for
rehearing and motion for en banc rehearing are STRICKEN from the court’s record.

        Any motion for rehearing or motion for en banc reconsideration appellant intends to file
must be filed no later than two weeks from the date of this order and must comply with the word
count limit. GIVEN THE PRIOR EXTENSIONS OF TIME GRANTED TO APPELLANT,
NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court